. .




                     October 16, 1970


Hon. Joe Resweber                     Oplnlon No.   M-708
County Attorney
Harris County Courthouse              Re:   Power of the Harris County
Houston, Texas 77002                        Commissioners Court to alter
                                            personnel salaries and ex-
                                            penses for equipment, supplies,
                                            and travel, budgeted for the
                                            office of the Harris County
                                            Purchasing Agent, ursuant to
                                            Article 1580 (noteP , Vernon’s
Dear Mr. Resweber:                          Civil Statutes.
          Your recent letter requesting an opinion from this office
concerning the referenced matter states, In part, as follows:
         “The Purchasing Agent of Harris County has
    requested your opinion on the following question8
          If the Board composed of the District Judges
    ~of Harris County has approved a budget providing
    for personnel positions, salaries, equipment, sup-
    plies and traveling expenses for the Office of the
    County Purchasing Agent, does the Commissioners
    Court of Harris County have the authority to alter
    said budget by virtue of Its general power to con-
    trol County fiscal matters?"
          Article 1580, Vernon's Civil Statutes, as last amended
(6Ist Leg., 2nd C.S., 1969, ch. 24, p. llO), provides, In part, as
follows:
         ‘Section 1. (a) In all counties of this
    state having a population of seventy-four thousand
    (74,000) or more Inhabitants according to the last
    preceding Federal Census , a majority of a Board com-
    posed of the judges of the District Courts and the
    County Judge of such county, may appoint a suitable
    person who shall act as the county purchasing agent

                             -3422-
                                                        . .   ..




Hon. Joe Resweber, page 2       (M-708)


     for such county, who shall hold office, unless
     removed by said judges, for a period of two (2)
     years, or until his successor Is appointed and
     qualified, who shall execute a bond In the sum
     of Five Thousand Dollars ($5,000), payable to
     said county, for the faithful performance of his
     duties.
          ,1
               .   .   .



         “(f) Such agent shall receive as compensa-
    tion for his services~a salary of not less than
    Five Thousand Dollars ($5,000) nor more than Eight-
    een Thousand Dollars ($i8,000) per year, payable in
    equal monthly Installments. The salary of the county
    purchasing agent shall~be pala out of the General
    Fund and/or the Road and Bridge Fund offsuch county
    by warrants drawn on the county treasurer and shall
    be set by the Board as designated In Section l(a)
    of this A ct .
          "(g) Said agent may have assistants to aid
     In the performance of his duties as county pur-
     chasing agent.
         "(h) Said agent and said assistants may have
    such help, equipment, supplies and traveling ex-
    penses with the approval of said Board of judges,
    as they may deem advisable, the amount of said
    expenses to be approved by said Board.” (Emphasis
    added.)
          The power of the Commissioners Court to alter the county
budget, by virtue of its general fiscal powers, is found In the
second paragraph of Article 1666a, Vernon's Civil Statutes, which
provides that:
          I,
                 The (Commissioners) Court shall have
     authority to make such changes in the (county)
     budget as in its judgment the facts and the law
     warrant and the interest of the taxpayers demand
     . . .
          While it Is true that a county commissioners court has
general control over county fiscal matters, the Legislature may
by statute except certain fiscal matters from Its control; e.g.,
Article 1650, Vernon's Civil Statutes (office of the county--

                            -3423-
    .      I




Hon. Joe Resweber, page 3’             (M-708)




audltor);'Artlcle 42.12(10), Texas Code of Criminal Procedure
(probation officers); and see Attorney General's OpinionNo.
M-393 (1969).
          A reading of that portion of Article 1580 supra, ln-
dlcates the clear intent of the Legislature that (aj the salary
of the county purchasing agent Is to be set,by the board of judges,
not by the commissioners court, and (b) the expenses for that
office's equipment, supplies, and travel are to be approved by
the board of judges, not the commissioners court.
          The intent of the Legislature Is not as evident re-
garding the fixing of salaries of assistants to the County Pur-
chasing Agent. Section (g) of Article 1580, supra, provides that
the Agent may have assistants, but makes no direct mention of who
Is to fix their salaries. Article 3912e-4d(9), Vernon's Civil
Statutes, sets forth the general power of the Harris County Com-
missioners Court to fix the salaries of most county employees and
circumscribes their power In that regard only as to employees of
the office of the county auditor.
          However, Section (h) of Article 1.580,supra, does pro-
vide that "Said (county purchasing) agent . . . may have such
help, . . . with the approval of said Board of judges, as they
may deem advisable, the amount of said expenses to be approved
by said Board." (Emphasis added.)
          We do not believe the Legislature Intended that the
power to budget expenses of the County Purchasing Agent's office
should be divided, whereby the board of judges fixes the budgetary
allotment for the salary of the County Purchasing Agent and the ex-
penses for equipment, supplies, and travel, on the one hand, and the
Commissioners Court fixes the salaries of assistants In that office,
on the other. We are of the opinion that a reading of Article 1580
as a whole evinces a legislative intent that all expenses of that
office are to be set by the board of judges, as provided In Section
l(a) of that Article and that the Commissioners Court has a mandatory
ministerial duty to approve and pay such expenses.
               Accordingly, your question Is answered in the negative.
                          SUMMARY
             The Commissioners Court of Harris County has
        the mandatory ministerial duty to approve and pay
        the budgetary expenses alloted for the office of
        the Harris County Purchasing Agent that are fixed

                                    -3424-
                                                        .   .




Hon. Joe Resweber, page 4         (M-708)



      by the board of judges pursuant to Section l(a)
      of Article 1580, Vernon's Civil Statutes.




Prepared by Austin C. Bray, Jr.
Assistant Attorney General
APPROVED1
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
John Reeves
John Banks
William   Craig
Brandon Blckett
MEADE F. GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WHITE
First Assistant




                             -3425-